Moore J.
This is an appeal from a decree rendered by the Circuit Court of Mineral County, dissolving an injunction order.
The defendants, at the November Rules 1868, filed their joint and separate answers, under oath, to complainant’s bill, denying the material allegations of said bill. As the rule of evidence then stood the sworn denial in an answer Of a material allegation in the bill must be overcome by two witnesses, or by one witness and strong corroborating circumstances. In this case the depositions of the witnesses entirely fail to sustain the allegations of the bill, but in fact sustain the answer of the defendants. No error, therefore, appearing in the decree appealed from, the decree must be affirmed and costs and damages awarded the appellees.
The other judges concurred.
Decree affirmed.